                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA,
    Plaintiff,
                                                  CASE NO: 8:20-CR-77-CEH-TGW
vs.

JOSE ISMAEL IRIZARRY
     Defendant,
____________________________________/

      DEFENDANT’S RESPONSE TO GOVERNMENT’S SENTENCING
                       MEMORANDUM

        Defendant, JOSE ISMAEL IRIZARRY, responds to the Government’s

sentencing memorandum as follows:

                                         Facts in Dispute

        The government alleges that a Colombian drug trafficker was a co-

conspirator. This is a known falsehood. The Government knows that the person

who was “known to the DEA as a drug trafficker and money launderer,” was not a

drug trafficker1. The allegation included in the Presentence Investigation Report

(“PSI”) was based on rumors which have been clarified by the Defendant: the

coconspirator is actually a person who smuggles merchandise into Colombia to

avoid taxes. The government has the burden of proof regarding this allegation.

        In the statement of facts, the Defendant admitted that the person was “known

1 See Docket Entry 94 – Paragraph 29.b
to the DEA as a drug trafficker” but reserved as to the issue. Since the change of

plea, the information now received and acknowledged by the United States is that

the co-conspirator is not a drug trafficker. This was a belief based on rumors, not

evidence.

              Objection to the Six Level Increase pursuant to § 2S1.1

      The irrefutable fact in this case is that the funds that the Defendant was
handling were funds deposited into a DEA controlled account.          As explained in
Defendant’s Objection to the PSI, not only did the DEA make a commission from
these funds, but it also functions as a slush fund for official and personal travel for
DEA, ICE, FBI Agents, Assistant US Attorneys, and confidential sources.
Additionally, confidential sources were also paid from the DEA Protected
Generated Income (“PGI”) funds.
      The government contends that the six-level upward adjustment is applicable

to the Defendant because:

            (1) the Defendant knew or believed that any of the laundered funds
                were the proceeds of a controlled substance offense; or (2) the
                Defendant knew or believed that any of the laundered funds
                were intended to promote a controlled substance offense.

      The government relies on the case of United States v. Magluta, 418 F.3d
1166 (11th Cir. 2005), wherein the Court of Appeal declined to rule that “the level
of government involvement in this case was enough to change the nature of the
proceeds.” Id. The facts in Magluta are different from the case at bar: (1) the funds
were received but not comingled with other funds, (2) the funds were received as
part of an individual investigation, and not as part of a Government Approved
ongoing operation deigned not only to track the source and final destination of
funds, but to produce a profit to the DEA, (3) the funds designated to reach the
particular recipient eventually did reach the recipient.

      Further, the Government urges the court to follow the reasoning in United
States v. Barton, 32 F.3d 61 (4th Cir. 1994). The holding in deals with the
amendment intended to cover knowledge and belief and focuses on both the state
of mind and understanding of the Defendant. In the case at bar, the Defendant had
actual knowledge that the funds at issue had been seized by the United States, were
now controlled by the DEA under an approved program and had in fact been
comingled with other funds seized from other operations.

      The issue before this Court is not exactly the one dealt with in US v. Breque,

964 F.2d 381, 1992 U.S. App. LEXIS 13469 (5th Cir.) and the intention behind the

November 1, 1991 amendment that included the Defendant’s belief. However, the

Court’s analysis of the Commission’s motive and reasoning for the amendment,

however, is important to the analysis of the issues before this Court in this case.

      The 1991 amendment changed the text to “knew or believed” from “knew.”

This was intended to prevent the interposition of the impossibility defense when

controlled funds were received by a Defendant in a DEA operation. However, the

basis of the impossibility defense is premised on circumstances as understood or

believed by the Defendant [United States v. Contreras, 950 F.2d 232, 237 (5th

Cir.1991) (impossibility is not a defense if the crime could have been committed

had the attendant circumstances been as the actor believed them to be), cert.

denied,   U.S.    , 112 S. Ct. 2276, 119 L. Ed. 2d 202 (1992) United States v.
Perez, 992 F.2d 295, 298 (11th Cir. 1993)]. In the case at bar, however, the

Defendant knew that the funds were transferred into accounts that were

government-controlled ad initio.               These funds changed in character from the

moment that they were deposited and were in fact comingled with other funds

present in the account.

        The Government’s entire contention is that the Defendant knew that the

funds were drugs proceed is misplaced due to the nature of the bank account and

the use of the funds. As explained in the OIG memo23, money that is deposited in

these government-controlled accounts produces a profit that is then used by the

different agencies as a slush fund to pay for travel and other expenses. The funds

are deposited into the account, commingled with other funds, and are then sent to

individuals who were the original intended recipients. A key part of the case at bar

is that the funds did eventually go to the intended recipients, and what the

Defendant and his co-defendant kept was the commission.

        Hence, the Defendant’s belief as to the legality of the transfers and the

characteristic of the money is in fact critical to the case at bar. The Defendant’s

“belief” or understanding as to the nature and character of the funds – the relevant

point in this analysis – points to his use of these funds not as proceeds of specified

illegal activity. See United States v. Barton, 32 F.3d 61, 67 (4th Cir. 1994).

2 See Attached Exhibit A – OIG Memo re: Audit of the Drug Enforcement Administration’s Income-Generating,
Undercover Operations
3 Undersigned counsel submits Exhibit A – the OIG Memo under the Fed. R. Evid. 925(5).
      Thus, the Defendant did not “know or believe” that the funds were the

proceeds of a specified illegal activity, but rather funds used as part of an

investigation.   His intention, therefore, was not the promotion of a specified

activity since the funds were ultimately arriving with the intended person. If the

Defendant in fact was stealing or misappropriating the funds, this increase should

not apply.

      The government additionally claims that the Defendant received $500,000 in

drug proceeds. There is no evidence to support the contention that the funds he

received were in fact drug proceeds.


                             RELIEF REQUESTED

      WHEREFORE, Defendant, IRIZARRY, requests this Court grant the

requested relief and not impose the six (6) level adjustment.
                                CONCLUSION

      WHEREFORE, the Defendant, JOSE ISMAEL IRIZARRY, by and through

his undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                     Respectfully submitted,




                                     Humberto R. Dominguez
                                     Florida Bar No.: 837903
                                     150 West Flagler Street
                                     Penthouse Two – 2900
                                     Miami, Florida 33130
                                     Telephone: (305) 373-6400
                                     Facsimile: (305) 373-0396
                                     E-Mail: Bert@hdominguezlaw.com
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 17, 2021, this document was filed with

the Clerk of the United States District Court for the Middle District of Florida via

CM/ECF which will send notice to all counsel of record.



                                      Respectfully submitted,

                                      HUMBERTO R. DOMINGUEZ, P.A.

                                      By: /s/ Humberto R. Dominguez
                                      Humberto R. Dominguez
                                      Florida Bar No.: 837903
                                      150 West Flagler Street
                                      Penthouse Two – 2900
                                      Miami, Florida 33130
                                      Telephone: (305) 373-6400
                                      Facsimile: (305) 373-0396
                                      E-Mail: Bert@hdominguezlaw.com
